       Case 4:21-cv-03803-HSG Document 23 Filed 09/21/21 Page 1 of 1




 1
 2
 3                        UNITED STATES DISTRICT COURT
 4                       NORTHERN DISTRICT OF CALIFORNIA
 5
 6    Brian Whitaker,                           Case: No. 4:21-CV-03803-HSG
 7
                Plaintiff,                         ------------------------ ORDER GRANTING
                                                 --roposedl
 8                                              � INT SECOND STIPULATION
 9    v.                                         0 EXTEND SITE
                                                INSPECTION DEADLINE
10    Tacos Los Gemelos Inc., a
      California Corporation
11
12
               Defendant.
13
14   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
15
            1. The deadline to hold a joint site inspection of the premises shall be
16
               extended to and including September 29, 2021.
17          2. All other dates that are calculated based on the inspection date are
18             adjusted accordingly.
19
     IT IS SO ORDERED.
20
21   Dated: 9/21/2021
22                                      HONORABLE HAYWOOD S. GILLIAM, JR.
23                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28




                                            1

     ORDER Granting Joint Stipulation                       Case No.4:21-CV-03803-HSG
